20-3579-cv
     Marchand v. Comm’r of Soc. Sec.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   15th day of October, two thousand twenty-one.
 4
 5   Present:
 6               DEBRA ANN LIVINGSTON,
 7                     Chief Judge,
 8               DENNIS JACOBS,
 9               STEVEN J. MENASHI,
10                     Circuit Judges.
11   _____________________________________
12
13   JOHN F. MARCHAND,
14
15                              Plaintiff-Appellant,
16
17                     v.                                                       20-3579-cv
18
19   COMMISSIONER OF SOCIAL SECURITY,
20
21                     Defendant-Appellee.
22   _____________________________________
23
24   For Plaintiff-Appellant:                              John F. Marchand, pro se,
25                                                         Staten Island, NY.
26
27   For Defendant-Appellee:                               Varuni Nelson, Arthur Swerdloff, and
28                                                         Kathleen A. Mahoney, for Jacquelyn M.
29                                                         Kasulis, Acting United States Attorney for
30                                                         the Eastern District of New York,
31                                                         Brooklyn, NY.
1           Appeal from a judgment of the United States District Court for the Eastern District of New

2    York (Vitaliano, J.).


3           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5          Appellant John Marchand, proceeding pro se, sought review in the district court of a final

 6   determination by the Commissioner of Social Security (“Commissioner”) denying his application

 7   for disabled adult child insurance benefits. The district court granted the Commissioner’s motion

 8   for judgment on the pleadings that Marchand was not disabled prior to his twenty-second birthday

 9   due to trauma and mental illness, because substantial evidence supported the decision by the

10   administrative law judge (“ALJ”) that Marchand was not disabled. We assume the parties’

11   familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

12          We review de novo a district court’s judgment on the pleadings. Jasinski v. Barnhart, 341

13   F.3d 182, 184 (2d Cir. 2003). When the judgment upholds a benefits determination by the

14   Commissioner, we conduct a de novo review of the administrative record “‘to determine whether

15   there is substantial evidence supporting the Commissioner’s decision and whether the

16   Commissioner applied the correct legal standard.’” Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir.

17   2010) (quoting Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002)). The substantial evidence

18   standard means that “once an ALJ finds facts, we can reject those facts only if a reasonable

19   factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443,

20   448 (2d Cir. 2012) (emphasis in original) (internal quotation marks omitted).

21          Upon such review, we conclude that the district court properly ruled that the ALJ applied



                                                      2
1    the correct legal standards and that the determination that Marchand was not disabled during the

2    relevant period was supported by substantial evidence. As the district court determined in its July

3    31, 2020 order, the ALJ appropriately gave the greatest weight to the record evidence closest in

4    time to the relevant period (before Marchand turned 22 in 1985) and less weight to the evidence

5    farthest in time from the relevant period. Substantial evidence supported the ALJ’s conclusion

 6   that Marchand developed depression long after the relevant period ended, and that Marchand had

 7   the residual functional capacity to perform jobs in the national economy. Accordingly, we affirm

 8   for substantially the same reasons stated by the district court in its well-reasoned Memorandum

 9   and Order of July 31, 2020. Marchand makes no additional arguments on appeal.

10          We have considered all of Marchand’s contentions and find them to be without merit.

11   Accordingly, we AFFIRM the judgment of the district court.

12                                                FOR THE COURT:
13                                                Catherine O’Hagan Wolfe, Clerk of Court




                                                     3